This is an appeal from a decree of the Court of Chancery under which the appellant, Marjorie Madden, mother of the infant, Donald Madden, was deprived of custody of the child (previously agreed to by her husband) and was allowed a right of visitation only as specified in the decree under review (March 16th, 1942), and the amendment (March 21st, 1942). The parents were divorced in the State of Florida in 1939. By a separation agreement made in 1933, prior to their divorce, the father retained custody of the older son, Edward, then seven years old, and the mother retained custody of the infant, Donald, then four years old. The mother presently is a resident of this state and on the father's petition the custody of the boy, Donald, was taken from the mother and given to the father save for the visitation right by appellant. The learned advisory master determined that the appellant was "not a fit person to have custody and control of the said infant child" and advised the order under review. The issue before the court below and before us is one of fact only. *Page 23 
We have examined the proofs on the matter and considered the appellant's arguments for reversal. Our conclusion is that the fact findings of the court below are supported by the evidence in the case. The decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None.